Case: 12-20497       Document: 00512072539         Page: 1     Date Filed: 12/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 4, 2012

                                     No. 12-20497                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JORGE LOPEZ,

                                                  Plaintiff-Appellant,

v.

CONTINENTAL AIRLINES,

                                                  Defendant-Appellee.


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1110


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jorge Lopez, proceeding pro se, appeals the district court’s grant of
summary judgment on his age-discrimination, disability-discrimination, and
breach-of-contract claims against his former employer, Continental Airlines, Inc.
(“Continental”). We AFFIRM.
       Upon the magistrate judge’s recommendation, the district court
determined that: (1) Lopez could not recover under the Age Discrimination in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20497    Document: 00512072539     Page: 2   Date Filed: 12/04/2012



                                 No. 12-20497

Employment Act because he failed to exhaust administrative remedies; (2) Lopez
could not recover under the Americans with Disabilities Act because he failed to
demonstrate a genuine issue of material fact that (a) he was disabled, and (b)
Continental’s reason for his termination was pretextual; and (3) Lopez could not
recover for breach of contract because he was an at-will employee. For these
reasons, it granted summary judgment on all of Lopez’s claims.
      Although we “liberally construe” the filings of pro se litigants and “apply
less stringent standards to parties proceeding pro se than to parties represented
by counsel,” pro se appellants “must still brief the issues and reasonably comply
with the standards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.
1995).   The appellant’s brief must include an argument that contains his
“contentions and reasons for them, with citations to the authorities and parts of
the record on which appellant relies.” Fed. R. App. P. 28(a)(9). Arguments not
adequately argued in the body of the brief are deemed abandoned. See Yohey
v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). This court may, however, consider
a noncompliant brief when doing so does not prejudice the opposing party. Price
v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).
      Lopez’s generally incoherent appellate brief does not comply with Rule 28;
nevertheless, Continental addresses the relevant issues on appeal. Thus, we
find no prejudice and perform a de novo review of the district court’s summary
judgment. See Holt v. State Farm Fire & Cas. Co., 627 F.3d 188, 191 (5th Cir.
2010) (noting that “we review a district court’s grant of summary judgment de
novo”). After consideration of the record on appeal, we agree with the district
court that Lopez fails to present a genuine issue of material fact on all of his
claims. For essentially the reasons stated by the district court, the summary
judgment is AFFIRMED.




                                       2